               Case 3:19-cv-00200-JR       Document 1-1 Filed 02/08/19           Page 1 of 4
                                          1/14/2019 10:56 AM
                                              19CV02046




2



                       IN THE CIRCUIT COURT OF TIIE STATE OF OREGON
4

5                                FOR THE COUNTY OF MULTNOMAH

6    MARJT HAMMICK,                                )
                                                   )   Case No.
7
                           Plaintiff~              )
8                                                  )   COMPLAINT
            vs.                                    )   Personal Injury --- Auto
9                                                  )   CLAIM NOT SUBJECT TO MANDATORY
     MATTHEW SCOTT JACOBS and                      )   ARBITRATJON
10 FRANKLIN UNITED, INC., an Idaho                 )
     corporation,                                  )
11
                                                   )   Fee at ORS 2!.I60(J)(c)
12                         Defendant.              )   Prayer Amount $875,000

13          COMES NOW Plaintiff and, for claim for relief against Defendants, and each of them, as

14 follows, complains and alleges as follows:

15
                                                        I.
16
            That during all of the times herein mentioned, Franklin United, Inc. was a corporation
17
     organized and existing under and by virtue of the laws of the State ofidaho and was authmized
18

19 to do business within the State of Oregon.

20                                                      2.

21          That during all of the times herein mentioned, Defendant Matthew Scott Jacobs was an
22
     agent or employee of Defendant Franklin United, Inc., an Idaho corporation.
23
                                                        3.
24
            That during all of the times herein mentioned, Defendants were the operators of a certain
25
     tmck bearing license BG I 197 and VIN number I FVIIGEDR6CSBT6489.
26

PaaJ
  e
     - COMPLAJNT
                                            'Wiffara <E. 'A1erli_.e[
                                                 ATTORNEY AT LAW
                                                  UMPQUA BANK PLAZA
                                            ONE: SW COLUMBIA ST., SUITE 520
                                               PORTLAND, OREGON 97258
                                               TELEPHot·lE !503J 222-0056
                                                   FAX· (5031 222·44G1
                    Case 3:19-cv-00200-JR        Document 1-1                 Filed 02/08/19   Page 2 of 4




                                                              4.
1
                 That during all of the times herein mentioned, Plaintiff was the operator ofa 2011 Nissan
2
         automobile.
3
                                                              5.
4

5                That during all of the times herein mentioned, Interstate Highway 5 southbound was a

6 public roadway in Portland, Multnomah County, Oregon at or near its Moda Center onramp.

7
                                                              6.
 8
                 That on or about August 1, 2018, Defendants were operating their aforesaid truck
9
         southbound on Interstate Highway 5 on the ramp from Interstate Highway 5 southbound to I-84
10
         eastbound, and Plaintiff, driving her 2011 Nissan automobile, was following said truck in traffic
II

12       when Defendants' truck dropped its d1iveline onto the pavement causing an unavoidable accident

13       during which Plaintiffs automobile collided with the drivcline, threw her about and injured her

14 in the manner hereinafter more fully described.

15
                                                              7.
16
                 That at said time and place, Defendants were negligent in one or more of the following
17
         particulars, to-wit:
18
                         (a)    In operating the vehicle when it was in an unsafe condition, all in violation
19

20 of the Oregon Motor Vehicle Code (negligence per se ·--ORS 811.020); and

21                       (b)    In failing to warn Plaintiff and other motorists that its vehicle was unsafe,

22
         subject to dropping its driveline upon the pavement.
23
                                                              8.
24
                 That as the result of the negligence of Defendants as aforesaid, Defendants caused its
25
         truck to drop its drive line on the pavement where it was struck by Plaintiffs following
26

Pao.7 - COMPLAINT
     0


                                                  •MJiffara 1£. 'A1erfiJ{
                                                      ATTORNEY AT LAW
                                                        UMPQUA BAN!\ PLAZA
                                                 Ol·lE SW COLUMBIA ST .. SUITE 520
                                                     PORTLAND. OREGON 97258
                                                     TELEPHONE 1503! 222-0056
                                                        FAX; 15031 222-4461
                   Case 3:19-cv-00200-JR          Document 1-1              Filed 02/08/19   Page 3 of 4




         automobile caused her to sustain injuries, including bruises and contusions, injuries to the
l
         cervical, thoracic and lumbar spine, with myofascitis, muscle spasm, post-traumatic headaches,
2
         and herniated lumbar discs requiring surgery, and all of the aforesaid injmics have caused
3
         Plaintiff to sustain pain and suffering, and the injuries arc pernrnncnt and Plaintiff will sustain
4

5 pain and suffering in the future all to her noneconomic damage in a sum to be determined by the

6 jury not to exceed $500,000.

7                                                             9.
8
                That as the result of the negligence of Defendants as aforesaid, Plaintiff was required to
9
         incur reasonable and necessary accident-related medical expenses all to her economic damage in
10
         a sum to be detennined prior to trial and currently estimated at $125,000.
11

12
                                                             10.

13              That as the result of the negligence of Defendant as aforesaid, Plaintiff sustained a

14       pennanent loss of wage earning capacity all to her farther economic damage in a sum to be
15
         detem1ined by the jury not to exceed the estimated sum of $250,000.
16
                WHEREFORE, Plaintiff prays for .Judgment against Defendants, and each of them, for a
17
         sum of noneconomic damages in an amount to be detennined by the jury not to exceed $500,000,
18
         together with her economic damages for accident-related medical expenses in an amount to be
19

20 detem1incd prior to tJial and currently estimated at S 125,000, together with her economic

21       III

22       II I
23
         II I
24
         II I
25
         I II
26
Pao~ - COMPLAINT
     0


                                                   1,tJiffara 'E. 'Merli,ef
                                                        ATTORNEY AT LAW
                                                        UMPQUA BAl~K PLAZA
                                                   ONE SW COLUMBIA ST.. SUITE 520
                                                     PORTLAND, OREGON 97258
                                                     TELEPHONE (503l 222-0056
                                                         FAXc 1503) 222·.l-161
                  Case 3:19-cv-00200-JR        Document 1-1               Filed 02/08/19   Page 4 of 4




         damages for loss of earning capacity in the estimated sum of $250,000, together with her costs

         and disbursements incurred herein.
2                                 [It
                DATED this_!__ day of ::f/i-rV<Af1lll(              '2019.
3
                                                         MERKEL & ASSOCIATES
4

5

6                                                       By:___       1/ l<      ---------1
                                                             Willard E. Merkel, OSB No. 790852
7                                                            E-mail: wmcrkel@merkelassoc.com
                                                             Of Attorneys for Plaintiff
 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Paoe4 - COMPLAINT
     e

                                                q,1Jiffarc£ 'E. '.Merli..J'[
                                                       ATTORNEY AT LAW
                                                     Ul.\PQUA BANI\ PLAZA
                                                Ol~ESW COLUMBIA ST .. SUITE 520
                                                   PORTLAND. OREGON 97258
                                                   TELEPHOHE 1503\ 222·0056
                                                      FAX; 1503J 222·4461
